Citation Nr: 1812046	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of that proceeding has been prepared and is associated with the file.

This claim was last before the Board in November 2016 when it was remanded to develop additional evidence.  The Board finds that the required development has been completed and the evidence of record is sufficient to adjudicate the claim on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In this case, the Veteran's combined total disability rating is 80 percent.  He is service connected for generalized anxiety disorder, rated as 70 percent disabling; Diabetes Mellitus, type II, rated as 20 percent disabling; right foot peripheral neuropathy, rated as 10 percent disabling; left foot peripheral neuropathy, rated as 10 percent disabling; and psoriasis, rated as 10 percent disabling.  Accordingly, the Veteran's disability rating meets schedular requirements for TDIU for the entire period on appeal.

The Veteran asserts that he is unable to work due to his service-connected disabilities.  In his August 2014 Substantive Appeal, the Veteran wrote that he is unable to work due to his anxiety, his skin condition, and his diabetic peripheral neuropathy.  He stated that the pain down his legs prevents him from prolonged standing, and that he is unable to stoop or bend.  Additionally, the Veteran noted that due to his anxiety disorder, he is unable to work in a public place. 

At his June 2016 hearing, the Veteran testified that he had not worked full-time in ten years.  He testified that he had worked as a teacher's assistant, but now could not even substitute teach in that position, due to his anxiety.  He testified that after the teacher's assistant job, he worked part-time at a funeral home, as a "jack-of-all trades."  He stated that his anxiety and his skin condition made it impossible for him to continue working, even though his co-workers accommodated him, and gave him time to be alone when he became too anxious.  He also testified that his anxiety caused him to be unable to drive any distance past his home town, and that his friend had to drive him to the hearing.  Finally, he stated that he would like to work, but the flare-ups from his skin condition and his anxiety keep him from working. 

The Board notes that the Veteran has a high school diploma, and some community college credits towards a music degree, but that no degree was obtained. 

The Veteran attended several VA examinations.  The October 2011, March 2012, September 2013, April 2014, and June 2017 examiners noted how the Veteran's skin condition, his diabetes, with peripheral neuropathy, and his generalized anxiety disorder each caused deficiencies in his work.  Examiners noted that his diabetes makes him tire easily, and that his skin condition has exacerbations which cause him discomfort, described as "constant itching, intense burning, redness of the involved area, and flaking of skin lesion."  Particularly probative is the March 2012 VA mental health examination in which the examiner noted that the Veteran's level of occupational and social impairment was best described as "deficiencies in most areas, such as school, family relations, judgment, thinking and/or mood."

In sum, the overwhelming evidence shows that the Veteran's service-connected disabilities were of such severity throughout the period of the claim as to render the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background.  Accordingly, the Board finds that a TDIU is warranted.


ORDER

Entitlement to a TDIU, for the entire period on appeal, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


